Case 15-05953-jw   Doc 29   Filed 09/18/19 Entered 09/23/19 16:58:01   Desc Main
                            Document      Page 1 of 15
Case 15-05953-jw   Doc 29   Filed 09/18/19 Entered 09/23/19 16:58:01   Desc Main
                            Document      Page 2 of 15
Case 15-05953-jw   Doc 29   Filed 09/18/19 Entered 09/23/19 16:58:01   Desc Main
                            Document      Page 3 of 15
Case 15-05953-jw   Doc 29   Filed 09/18/19 Entered 09/23/19 16:58:01   Desc Main
                            Document      Page 4 of 15
Case 15-05953-jw   Doc 29   Filed 09/18/19 Entered 09/23/19 16:58:01   Desc Main
                            Document      Page 5 of 15
Case 15-05953-jw   Doc 29   Filed 09/18/19 Entered 09/23/19 16:58:01   Desc Main
                            Document      Page 6 of 15
Case 15-05953-jw   Doc 29   Filed 09/18/19 Entered 09/23/19 16:58:01   Desc Main
                            Document      Page 7 of 15
Case 15-05953-jw   Doc 29   Filed 09/18/19 Entered 09/23/19 16:58:01   Desc Main
                            Document      Page 8 of 15
Case 15-05953-jw   Doc 29   Filed 09/18/19 Entered 09/23/19 16:58:01   Desc Main
                            Document      Page 9 of 15
Case 15-05953-jw   Doc 29   Filed 09/18/19 Entered 09/23/19 16:58:01   Desc Main
                            Document     Page 10 of 15
Case 15-05953-jw   Doc 29   Filed 09/18/19 Entered 09/23/19 16:58:01   Desc Main
                            Document     Page 11 of 15
Case 15-05953-jw   Doc 29   Filed 09/18/19 Entered 09/23/19 16:58:01   Desc Main
                            Document     Page 12 of 15
Case 15-05953-jw   Doc 29   Filed 09/18/19 Entered 09/23/19 16:58:01   Desc Main
                            Document     Page 13 of 15
Case 15-05953-jw   Doc 29   Filed 09/18/19 Entered 09/23/19 16:58:01   Desc Main
                            Document     Page 14 of 15
Case 15-05953-jw   Doc 29   Filed 09/18/19 Entered 09/23/19 16:58:01   Desc Main
                            Document     Page 15 of 15
